Name: Commission Regulation (EC) NoÃ 1769/2004 of 14 October 2004 amending Regulation (EC) NoÃ 2390/1999 laying down form and content of the accounting information to be submitted to the Commission for the purpose of the clearance of the EAGGF Guarantee Section accounts as well as for monitoring and forecasting purposes
 Type: Regulation
 Subject Matter: information and information processing;  accounting;  EU institutions and European civil service; NA;  farming systems
 Date Published: nan

 15.10.2004 EN Official Journal of the European Union L 316/1 COMMISSION REGULATION (EC) No 1769/2004 of 14 October 2004 amending Regulation (EC) No 2390/1999 laying down form and content of the accounting information to be submitted to the Commission for the purpose of the clearance of the EAGGF Guarantee Section accounts as well as for monitoring and forecasting purposes THE COMMISSION OF THE EUROPEAN COMMUNITIES, Having regard to the Treaty establishing the European Community, Having regard to Council Regulation (EC) No 1258/1999 of 17 May 1999 on the financing of the common agricultural policy (1), and in particular Article 4(8) thereof, Whereas: (1) Article 2(3) of Commission Regulation (EC) No 1663/95 of 7 July 1995 laying down detailed rules for the application of Council Regulation (EEC) No 729/70 regarding the procedure for the clearance of the accounts of the EAGGF Guarantee Section (2) provides that the form and content of the accounting information referred to in Article 4(1)(c) of that Regulation shall be established in accordance with the procedure provided for in Article 13 of Regulation (EC) No 1258/1999. (2) Regulation (EC) No 45/2001 of the European Parliament and of the Council of 18 December 2000 on the protection of individuals with regard to the processing of personal data by the Community institutions and bodies and on the free movement of such data (3), applicable to Community institutions and bodies, and Directive 95/46/EC of the European Parliament and of the Council of 24 October 1995 on the protection of individuals with regard to the processing of personal data and on the free movement of such data (4), implemented into national law, applicable to Member States, protect the right to privacy of natural persons with respect to the processing of personal data. (3) Any personal data included in the information collected in the context of Commission Regulation (EC) No 2390/1999 (5) shall be processed in accordance with the requirements of Regulation (EC) No 45/2001, which provides, in particular, that data subjects should be informed of their rights, including the right to obtain, upon request, the communication of his personal data, the right to rectify any inaccurate or incomplete personal data, and the right of recourse at any time to the European Data Protection Supervisor. Pursuant to Article 248(3) of the Treaty, the European Court of Auditors is entitled to have access to the accounting information referred to in Article 4(1)(c) of Regulation (EC) No 1663/95, and may process personal data in accordance with Articles 5(b) and 7 of Regulation (EC) No 45/2001. (4) For the undertaking of verifications in the context of the clearance of the EAGGF Guarantee Section accounts, the European Anti-fraud Office (OLAF) is also entitled to have access to the accounting information referred to in Article 4(1)(c) of Regulation (EC) No 1663/95, and may process personal data in accordance with Articles 5(a) and 7(1) of Regulation (EC) No 45/2001. (5) The form and content of the accounting information to be submitted to the Commission for the purposes of the clearance of the EAGGF Guarantee Section accounts as well as for monitoring and forecasting purposes are presently laid down in Regulation (EC) No 2390/1999. It is appropriate to adapt that Regulation. (6) Due to changes in the budget nomenclature and in order to keep the transfer of information between the Member States and the Commission optimal and up to date, it is necessary to adapt the Annexes to Regulation (EC) No 2390/1999 as from 16 October 2004. (7) Regulation (EC) No 2390/1999 should therefore be amended accordingly. (8) The measures provided for in this Regulation are in accordance with the opinion of the Fund Committee, HAS ADOPTED THIS REGULATION: Article 1 Regulation (EC) No 2390/1999 is amended as follows: 1. Article 2 is replaced by the following: Article 2 1. The accounting information referred to in Article 4(1)(c) of Regulation (EC) No 1663/95 shall be used by the Commission for the sole purposes of: (a) carrying out its functions in the context of the clearance of the EAGGF Guarantee Section accounts pursuant to Regulation (EC) No 1258/1999; (b) monitoring developments and providing forecasts in the agricultural sector. In this context, the European Court of Auditors and the European Anti-fraud Office (OLAF) may have access to this information. 2. Any personal data included in the information collected shall only be processed for the purposes specified in paragraph 1. In particular, if accounting information is used by the Commission for the purpose referred to in paragraph 1(b), the Commission shall make such data anonymous and process it in aggregated form only. 3. Should the data subject have any queries concerning the processing of his/her personal data, he/she shall address them to the Directorate-General for Agriculture at the European Commission at the following e-mail address: AGRI-J1@cec.eu.int 4. The Commission shall ensure that the accounting information referred to in Article 4(1)(c) of Regulation (EC) No 1663/95 is kept confidential and secure. 2. Annexes I, II and III to Regulation (EC) No 2390/1999 are replaced by the text in Annex to this Regulation. Article 2 This Regulation shall enter into force on the seventh day following that of its publication in the Official Journal of the European Union. It shall apply from 16 October 2004. This Regulation shall be binding in its entirety and directly applicable in all Member States. Done at Brussels, 14 October 2004. For the Commission Franz FISCHLER Member of the Commission (1) OJ L 160, 26.6.1999, p. 103. (2) OJ L 158, 8.7.1995, p. 6. Regulation as last amended by Regulation (EC) No 2025/2001 (OJ L 274, 17.10.2001, p. 3). (3) OJ L 8, 12.1.2001, p. 1. (4) OJ L 281, 23.11.1995, p. 31. Directive as amended by Regulation (EC) No 1882/2003 (OJ L 284, 31.10.2003, p. 1). (5) OJ L 295, 16.11.1999, p. 1. Regulation last amended by Regulation (EC) No 1747/2003 (OJ L 259, 10.10.2003, p. 1). ANNEX Annexes I, II and III to Regulation (EC) No 2390/1999 are replaced by the following: ANNEX I X TABLE  2005 Financial year ONM ABB A F100 F101 F102 F103 F103B F105 F105A F106 F107 F108 F109 F110 F200 F201 F202A F202B F202C F205 F205A F206 F207 F211 F212 F213 F214 F215 F216 F217 F218 F220 F221 F222A F222B F222C B01-1000 05020101 1000 X X X X X X X X X X X X B01-1001 05020101 1001 X X X X X X X X X X X X B01-1002 05020101 1002 X X X X X X X X X X X X B01-1003 05020101 1003 X X X X X X X X X X X X B01-1011 05020102 1011 B01-1012 05020102 1012 B01-1013 05020102 1013 D D D D D D D D D D D D D D B01-1014 05020102 1014 B01-1019 05020102 1019 B01-1021 05020103 1021 X X X X X X X X X X X X X X X B01-1022 05020103 1022 X X X X X X X X X X X X X B01-3000 05020104 3000 X X X X X X X X X X X X B01-3010 05020104 3010 X X X X X X X X X X X X B01-1029 05020105 1029 X X X X X X X X X X X X X X X B01-1090 05020199 1090 A A A A A A A A A A A A B01-1850 05020201 1850 X X X X X X X X X X X X B01-1851 05020202 1851 B01-1852 05020202 1852 B01-1853 05020202 1853 D D D D D D D D D D D D D D B01-1854 05020202 1854 B01-1855 05020203 1855 X X X X X X X X X X X X X B01-1858 05020204 1858 X X X X X X X X X X X X X X X B01-1859 05020299 1859 B01-1890 05020299 1890 X X X X X X X X X X X X NC FY 2005 05020306 0000 A A A A A A A A A A A A A A A B01-1045 05020306 1045 X X X X X X X X X X X X X X X B01-1055 05020306 1055 X X X X X X X X X X X X X X X B01-1056 05020306 1056 X X X X X X X X X X X X X X X NC FY 2005 05020307 0000 A A A A A A A A A A A A A A A ONM ABB A F300 F300B F301 F304 F305 F306 F307 F400 F402 F403 F404 F500 F501 F502 F503 F507 F508A F508B F508C F508D F508E F508F F509A F509B F510 F510A F511 F511A F512 F513 F515 F516 F517 F518 B01-1000 05020101 1000 X X X D D A X X X B01-1001 05020101 1001 X X X D D A X X X B01-1002 05020101 1002 X X X D D A X X X B01-1003 05020101 1003 X X X D D A X X X B01-1011 05020102 1011 B01-1012 05020102 1012 B01-1013 05020102 1013 D D B01-1014 05020102 1014 B01-1019 05020102 1019 B01-1021 05020103 1021 X X X X X X B01-1022 05020103 1022 X X X X X X D D X X X X X X X B01-3000 05020104 3000 X X X D D A X X X B01-3010 05020104 3010 X X X D D X X X X B01-1029 05020105 1029 X X X X X X X X X B01-1090 05020199 1090 A A A A B01-1850 05020201 1850 X X X D D A X X X B01-1851 05020202 1851 B01-1852 05020202 1852 B01-1853 05020202 1853 D D D D B01-1854 05020202 1854 B01-1855 05020203 1855 X X X X X X D D X X X X X X X B01-1858 05020204 1858 X X X X X X X X B01-1859 05020299 1859 B01-1890 05020299 1890 X X X X NC FY 2005 05020306 0000 A A A A A A A A A B01-1045 05020306 1045 X X X X X X X X X B01-1055 05020306 1055 X X X X X X X X X B01-1056 05020306 1056 X X X X X X X X X NC FY 2005 05020307 0000 A A A A A A A A A ONM ABB A F519 F519B F519C F520 F521 F522 F523 F530 F531 F532 F533 F600 F601 F602 F602B F603 F604 F604B F800 F800B F801 F802 F802B F804 F805 F808 F809 F812 F814 F816 F816B F900 F901 F902 B01-1000 05020101 1000 X X X X X X X X X X X X X X X B01-1001 05020101 1001 X X X X X X X X X X X X X X X B01-1002 05020101 1002 X X X X X X X X X X X X X X X B01-1003 05020101 1003 X X X X X X X X X X X X X X X B01-1011 05020102 1011 B01-1012 05020102 1012 B01-1013 05020102 1013 D D D B01-1014 05020102 1014 B01-1019 05020102 1019 B01-1021 05020103 1021 B01-1022 05020103 1022 B01-3000 05020104 3000 X X X X X X X X X X X X X X X B01-3010 05020104 3010 X X X X X X X X X X X X X X X B01-1029 05020105 1029 X B01-1090 05020199 1090 B01-1850 05020201 1850 X X X X X X X X X X X X X X X B01-1851 05020202 1851 B01-1852 05020202 1852 B01-1853 05020202 1853 D D D B01-1854 05020202 1854 B01-1855 05020203 1855 B01-1858 05020204 1858 X X X X B01-1859 05020299 1859 B01-1890 05020299 1890 NC FY 2005 05020306 0000 A A A A B01-1045 05020306 1045 X X X X B01-1055 05020306 1055 X X X X B01-1056 05020306 1056 X X X X NC FY 2005 05020307 0000 A A A A ONM ABB A F903 F904 F905 F906 F907 F908 F909 F910 F911 F920 F921 F922 F930 F950 F951 F952 F953 F954 F955 F957 F960 F961 F962 F970 F980 F990 B01-1000 05020101 1000 B01-1001 05020101 1001 B01-1002 05020101 1002 B01-1003 05020101 1003 B01-1011 05020102 1011 B01-1012 05020102 1012 B01-1013 05020102 1013 D D D D D D D D D D D D D D D D D D D B01-1014 05020102 1014 B01-1019 05020102 1019 B01-1021 05020103 1021 B01-1022 05020103 1022 B01-3000 05020104 3000 B01-3010 05020104 3010 B01-1029 05020105 1029 B01-1090 05020199 1090 B01-1850 05020201 1850 B01-1851 05020202 1851 B01-1852 05020202 1852 B01-1853 05020202 1853 D D D D D D D D D D D D D D D D D B01-1854 05020202 1854 B01-1855 05020203 1855 B01-1858 05020204 1858 B01-1859 05020299 1859 B01-1890 05020299 1890 NC FY 2005 05020306 0000 B01-1045 05020306 1045 B01-1055 05020306 1055 B01-1056 05020306 1056 NC FY 2005 05020307 0000 ONM ABB A F100 F101 F102 F103 F103B F105 F105A F106 F107 F108 F109 F110 F200 F201 F202A F202B F202C F205 F205A F206 F207 F211 F212 F213 F214 F215 F216 F217 F218 F220 F221 F222A F222B F222C B01-1046 05020307 1046 X X X X X X X X X X X X X X X B01-1057 05020307 1057 X X X X X X X X X X X X X X X B01-1040 05020310 1040 X X X X X X X X X X X X X X X B01-1041 05020310 1041 X X X X X X X X X X X X X X X B01-1042 05020310 1042 X X X X X X X X X X X X X X X B01-1043 05020310 1043 X X X X X X X X X X X X X X X B01-1044 05020310 1044 X X X X X X X X X X X X X X X B01-1047 05020310 1047 X X X X X X X X X X X X X X X B01-1049 05020310 1049 X X X X X X X X X X X X X X X B01-1050 05020310 1050 X X X X X X X X X X X X X X X B01-1051 05020310 1051 X X X X X X X X X X X X X X X B01-1052 05020310 1052 X X X X X X X X X X X X X X X B01-1053 05020310 1053 X X X X X X X X X X X X X X X B01-1054 05020310 1054 X X X X X X X X X X X X X X X B01-1058 05020310 1058 X X X X X X X X X X X X X X X B01-1060 05020310 1060 X X X X X X X X X X X X X X X B01-1062 05020310 1062 X X X X X X X X X X X X X X X PDB2005 '05020310 0000 A A A A A A A A A A A A A A A PDB2005 '05020311 0000 A A A A A A A A A A A A A A A PDB2005 '05020312 0000 A A A A A A A A A A A A A A A PDB2005 '05020313 0000 A A A A A A A A A A A A A A A PDB2005 '05020314 0000 A A A A A A A A A A A A A A A PDB2005 '05020315 0000 A A A A A A A A A A A A A A B01-1021 05020315 1021 X X X X X X X X X X X X X X X B01-1090 05020399 1090 X X X X X X X X X X X X B01-3100 05020401 3100 X X X X X X X X X X X X B01-3110 05020402 3110 X X X X X X X X X X X X B01-3111 05020402 3111 X X X X X X X X X X X X B01-3112 05020402 3112 X X X X X X X X X X X X B01-3113 05020402 3113 X X X X X X X X X X X X B01-3119 05020402 3119 X X X X X X X X X X X X NC FY 2005 05020499 0000 A A A A A A A A A A A A ONM ABB A F300 F300B F301 F304 F305 F306 F307 F400 F402 F403 F404 F500 F501 F502 F503 F507 F508A F508B F508C F508D F508E F508F F509A F509B F510 F510A F511 F511A F512 F513 F515 F516 F517 F518 B01-1046 05020307 1046 X X X X X X X X X B01-1057 05020307 1057 X X X X X X X X X B01-1040 05020310 1040 X X X X X X X X X B01-1041 05020310 1041 X X X X X X X X X B01-1042 05020310 1042 X X X X X X X X X B01-1043 05020310 1043 X X X X X X X X X B01-1044 05020310 1044 X X X X X X X X X B01-1047 05020310 1047 X X X X X X X X X B01-1049 05020310 1049 X X X X X X X X X B01-1050 05020310 1050 X X X X X X X X X B01-1051 05020310 1051 X X X X X X X X X B01-1052 05020310 1052 X X X X X X X X X B01-1053 05020310 1053 X X X X X X X X X B01-1054 05020310 1054 X X X X X X X X X B01-1058 05020310 1058 X X X X X X X X X B01-1060 05020310 1060 X X X X X X X X X B01-1062 05020310 1062 X X X X X X X X X PDB2005 '05020310 0000 A A A A A A A A A PDB2005 '05020311 0000 A A A A A A A A A PDB2005 '05020312 0000 A A A A A A A A A PDB2005 '05020313 0000 A A A A A A A A A PDB2005 '05020314 0000 A A A A A A A A A PDB2005 '05020315 0000 A A A A A A B01-1021 05020315 1021 X X X X X X B01-1090 05020399 1090 X X X X B01-3100 05020401 3100 X X X X X X B01-3110 05020402 3110 X X X D D A X X X B01-3111 05020402 3111 X X X D D A X X X B01-3112 05020402 3112 X X X D D A X X X B01-3113 05020402 3113 X X X D D A X X X B01-3119 05020402 3119 X X X D D A X X X NC FY 2005 05020499 0000 A A ONM ABB A F519 F519B F519C F520 F521 F522 F523 F530 F531 F532 F533 F600 F601 F602 F602B F603 F604 F604B F800 F800B F801 F802 F802B F804 F805 F808 F809 F812 F814 F816 F816B F900 F901 F902 B01-1046 05020307 1046 X X X X B01-1057 05020307 1057 X X X X B01-1040 05020310 1040 X X X X B01-1041 05020310 1041 X X X X B01-1042 05020310 1042 X X X X B01-1043 05020310 1043 X X X X B01-1044 05020310 1044 X X X X B01-1047 05020310 1047 X X X X B01-1049 05020310 1049 X X X X B01-1050 05020310 1050 X X X X B01-1051 05020310 1051 X X X X B01-1052 05020310 1052 X X X X B01-1053 05020310 1053 X X X X B01-1054 05020310 1054 X X X X B01-1058 05020310 1058 X X X X B01-1060 05020310 1060 X X X X B01-1062 05020310 1062 X X X X PDB2005 '05020310 0000 A A A A PDB2005 '05020311 0000 A A A A PDB2005 '05020312 0000 A A A A PDB2005 '05020313 0000 A A A A PDB2005 '05020314 0000 A A A A PDB2005 '05020315 0000 B01-1021 05020315 1021 B01-1090 05020399 1090 B01-3100 05020401 3100 B01-3110 05020402 3110 X X X X X X X X X X X X X X X B01-3111 05020402 3111 X X X X X X X X X X X X X X X B01-3112 05020402 3112 X X X X X X X X X X X X X X X B01-3113 05020402 3113 X X X X X X X X X X X X X X X B01-3119 05020402 3119 X X X X X X X X X X X X X X X NC FY 2005 05020499 0000 ONM ABB A F903 F904 F905 F906 F907 F908 F909 F910 F911 F920 F921 F922 F930 F950 F951 F952 F953 F954 F955 F957 F960 F961 F962 F970 F980 F990 B01-1046 05020307 1046 B01-1057 05020307 1057 B01-1040 05020310 1040 B01-1041 05020310 1041 B01-1042 05020310 1042 B01-1043 05020310 1043 B01-1044 05020310 1044 B01-1047 05020310 1047 B01-1049 05020310 1049 B01-1050 05020310 1050 B01-1051 05020310 1051 B01-1052 05020310 1052 B01-1053 05020310 1053 B01-1054 05020310 1054 B01-1058 05020310 1058 B01-1060 05020310 1060 B01-1062 05020310 1062 PDB2005 '05020310 0000 PDB2005 '05020311 0000 PDB2005 '05020312 0000 PDB2005 '05020313 0000 PDB2005 '05020314 0000 PDB2005 '05020315 0000 B01-1021 05020315 1021 B01-1090 05020399 1090 B01-3100 05020401 3100 B01-3110 05020402 3110 B01-3111 05020402 3111 B01-3112 05020402 3112 B01-3113 05020402 3113 B01-3119 05020402 3119 NC FY 2005 05020499 0000 ONM ABB A F100 F101 F102 F103 F103B F105 F105A F106 F107 F108 F109 F110 F200 F201 F202A F202B F202C F205 F205A F206 F207 F211 F212 F213 F214 F215 F216 F217 F218 F220 F221 F222A F222B F222C B01-3190 05020499 3190 X X X X X X X X X X X X B01-1100 05020501 1100 X X X X X X X X X X X X B01-1110 05020502 1110 X X X X X X X X X X X X X X B01-1112 05020503 1112 X X X X X X X X X X X X D B01-1113 05020504 1113 X X X X X X X X X X X X X B01-3011 05020505 3011 X X X X X X X X X X X X B01-1119 05020507 1119 X X X X X X X X X X X X X NC FY 2005 05020599 0000 A A A A A A A A A A A A B01-1190 05020599 1190 X X X X X X X X X X X X B01-1200 05020601 1200 X X X X X X X X X X X X B01-1210 05020602 1210 X X D X X X X X X X X X X X X X X X D X X B01-1211 05020602 1211 X X D X X X X X X X X X X X X X X B01-1239 05020603 1239 X X X X X X X X X X X X X B01-1240 05020604 1240 X X X X X X X A X X X X X NC FY 2005 05020699 0000 A A A A A A A A A A A A B01-1290 05020699 1290 X X X X X X X X X X X X B01-1290 05020699 1290-030 B01-1290 05020699 1290-031 B01-1290 05020699 1290-032 D D D D D D D D D D D D D D B01-1290 05020699 1290-033 B01-1290 05020699 1290-034 B01-1400 05020701 1400 D D D D D D D D D D D D D D D D B01-1401 05020701 1401 X X X X X X X X X X X X X X B01-1402 05020701 1402 D D D D D D D D D D D D D D D D B01-1403 05020701 1403 X X X X X X X X X X X X X X B01-1409 05020701 1409 X X X X X X X X X X X X X X X B01-1410 05020702 1410 X X X X X X X X X X X X X X X B01-1420 05020703 1420 X X X X X X X X X X X X X X X NC FY 2005 05020799 0000 A A A A A A A A A A A A B01-1490 05020799 1490 X X D X X X X A X X X X X B01-1500 05020801 1500 X X X X X X X X X X X X B01-1510 05020801 1510 X X X X X X X X X X X X ONM ABB A F300 F300B F301 F304 F305 F306 F307 F400 F402 F403 F404 F500 F501 F502 F503 F507 F508A F508B F508C F508D F508E F508F F509A F509B F510 F510A F511 F511A F512 F513 F515 F516 F517 F518 B01-3190 05020499 3190 X X B01-1100 05020501 1100 X X X D D A X X X B01-1110 05020502 1110 X X X X X X X B01-1112 05020503 1112 X X X X X X D D X X X X X X X B01-1113 05020504 1113 X X X X X X X X X B01-3011 05020505 3011 X X X D D X X X X B01-1119 05020507 1119 X X X X X X X X X NC FY 2005 05020599 0000 A A B01-1190 05020599 1190 X X B01-1200 05020601 1200 X X X D D A X X X B01-1210 05020602 1210 X A X X X X X D X D X B01-1211 05020602 1211 X A X X X X X D X D X B01-1239 05020603 1239 X X X X X X X X X B01-1240 05020604 1240 X A X X X X X D X NC FY 2005 05020699 0000 A A B01-1290 05020699 1290 X X B01-1290 05020699 1290-030 B01-1290 05020699 1290-031 B01-1290 05020699 1290-032 D D D B01-1290 05020699 1290-033 B01-1290 05020699 1290-034 B01-1400 05020701 1400 D D D D D D D D D D D D B01-1401 05020701 1401 X X X X X X X B01-1402 05020701 1402 D D D D D A A D D D D D B01-1403 05020701 1403 X X X X X X X B01-1409 05020701 1409 X X X X X X X D X B01-1410 05020702 1410 X A X X X X X D X D X B01-1420 05020703 1420 X X X X X D X D X NC FY 2005 05020799 0000 A A B01-1490 05020799 1490 X X B01-1500 05020801 1500 X X X D D A X X X B01-1510 05020801 1510 X X X D D A X X X ONM ABB A F519 F519B F519C F520 F521 F522 F523 F530 F531 F532 F533 F600 F601 F602 F602B F603 F604 F604B F800 F800B F801 F802 F802B F804 F805 F808 F809 F812 F814 F816 F816B F900 F901 F902 B01-3190 05020499 3190 B01-1100 05020501 1100 X X X X X X X X X X X X X X X B01-1110 05020502 1110 B01-1112 05020503 1112 B01-1113 05020504 1113 B01-3011 05020505 3011 X X X X X X X X X X X X X X X B01-1119 05020507 1119 NC FY 2005 05020599 0000 B01-1190 05020599 1190 B01-1200 05020601 1200 X X X X X X X X X X X X X X X B01-1210 05020602 1210 X X X X B01-1211 05020602 1211 X X X X B01-1239 05020603 1239 B01-1240 05020604 1240 X X NC FY 2005 05020699 0000 B01-1290 05020699 1290 B01-1290 05020699 1290-030 B01-1290 05020699 1290-031 B01-1290 05020699 1290-032 D D D B01-1290 05020699 1290-033 B01-1290 05020699 1290-034 B01-1400 05020701 1400 B01-1401 05020701 1401 B01-1402 05020701 1402 B01-1403 05020701 1403 B01-1409 05020701 1409 B01-1410 05020702 1410 B01-1420 05020703 1420 NC FY 2005 05020799 0000 B01-1490 05020799 1490 B01-1500 05020801 1500 X X X X X X X X X X X X X X X B01-1510 05020801 1510 X X X X X X X X X X X X X X X ONM ABB A F903 F904 F905 F906 F907 F908 F909 F910 F911 F920 F921 F922 F930 F950 F951 F952 F953 F954 F955 F957 F960 F961 F962 F970 F980 F990 B01-3190 05020499 3190 B01-1100 05020501 1100 B01-1110 05020502 1110 B01-1112 05020503 1112 B01-1113 05020504 1113 B01-3011 05020505 3011 B01-1119 05020507 1119 NC FY 2005 05020599 0000 B01-1190 05020599 1190 B01-1200 05020601 1200 B01-1210 05020602 1210 B01-1211 05020602 1211 B01-1239 05020603 1239 B01-1240 05020604 1240 NC FY 2005 05020699 0000 B01-1290 05020699 1290 B01-1290 05020699 1290-030 B01-1290 05020699 1290-031 B01-1290 05020699 1290-032 D D D D D D D D D D D D D D D D D D D B01-1290 05020699 1290-033 B01-1290 05020699 1290-034 B01-1400 05020701 1400 B01-1401 05020701 1401 B01-1402 05020701 1402 B01-1403 05020701 1403 B01-1409 05020701 1409 B01-1410 05020702 1410 B01-1420 05020703 1420 NC FY 2005 05020799 0000 B01-1490 05020799 1490 B01-1500 05020801 1500 B01-1510 05020801 1510 ONM ABB A F100 F101 F102 F103 F103B F105 F105A F106 F107 F108 F109 F110 F200 F201 F202A F202B F202C F205 F205A F206 F207 F211 F212 F213 F214 F215 F216 F217 F218 F220 F221 F222A F222B F222C B01-1501 05020802 1501 X X X X X X X X X X X X X X X B01-1502 05020803 1502 X X X X X X X X X X X X X X X B01-1504 05020804 1504 X X X X X X X X X X X X X X X B01-1507 05020804 1507 X X X X X X X X X X X X X X X B01-1508 05020805 1508 X X X X X X X X X X X X X X X X B01-1511 05020806 1511 X X X X X X X X X X X X X X X B01-1512 05020807 1512 X X X X X X X X X X X X X X X B01-1513 05020808 1513 X X X X X X X X X X X X X X X X B01-1515 05020809 1515 X X X X X X X X X X X X X X X B01-3140 05020810 3140 X X X X X X X X X X X X X X X B01-1509 05020811 1509 X X X X X X X X X X X X X X B01-1516 05020811 1516 D D D D D D D D D D D D D D D B01-1517 05020811 1517 X X X X X X X X X X X X X X X B01-1519 05020811 1519 X X X X X X X X X X X X X X PDB2005 05020812 0000 A A A A A A A A A A A A A A A NC FY 2005 05020899 0000 A A A A A A A A A A A A B01-1590 05020899 1590 X X X X X X X X X X X X B01-1600 05020901 1600 X X X X X X X X X X X X B01-1610 05020902 1610 X X X X X X X X X X X X X X X B01-1611 05020903 1611 X X X X X X X X X X X X X X X B01-1612 05020903 1612 X X X X X X X X X X X X X X X B01-1620 05020904 1620 B01-1621 05020904 1621 B01-1622 05020904 1622 D D D D D D D D D D D D D D D B01-1623 05020904 1623 B01-1625 05020904 1625 X X X X X X X X X X X X X X B01-1630 05020905 1630 X X X X X X X X X X X X X X X B01-1640 05020906 1640 X X X X X X X X X X X X X X X B01-1650 05020907 1650 X X X X X X X X X X X X X X X B01-1690 05020999 1690 X X X X X X X X X X X X B01-1710 05021001 1710 X X X X X X X X X X X X X X X X X X D X X B01-1750 05021002 1750 X X X X X X X X X X X X X ONM ABB A F300 F300B F301 F304 F305 F306 F307 F400 F402 F403 F404 F500 F501 F502 F503 F507 F508A F508B F508C F508D F508E F508F F509A F509B F510 F510A F511 F511A F512 F513 F515 F516 F517 F518 B01-1501 05020802 1501 X X X X X X X X X D B01-1502 05020803 1502 X X X X X D D D B01-1504 05020804 1504 X X X X D D X X X X X X B01-1507 05020804 1507 X X X X D D X X X X X X B01-1508 05020805 1508 X X X X X D D X X X X X X B01-1511 05020806 1511 X X X X X D D X X X X X X B01-1512 05020807 1512 X X X X X D D X X X X X X B01-1513 05020808 1513 X X X X D D X X X X X X B01-1515 05020809 1515 X X X X X D D X X X X X X B01-3140 05020810 3140 X X X X X X X X B01-1509 05020811 1509 X X X X X B01-1516 05020811 1516 D D D D D D D D D B01-1517 05020811 1517 X X X X X X X X X B01-1519 05020811 1519 X X X X X X X X X PDB2005 05020812 0000 A A A A NC FY 2005 05020899 0000 A A B01-1590 05020899 1590 X X B01-1600 05020901 1600 X X X D D A X X X B01-1610 05020902 1610 X X X X X X X X X B01-1611 05020903 1611 X X X X X X X X X X X B01-1612 05020903 1612 X X X X X X X X X X X B01-1620 05020904 1620 B01-1621 05020904 1621 B01-1622 05020904 1622 D D D D D D B01-1623 05020904 1623 B01-1625 05020904 1625 X X X X X X X X X X B01-1630 05020905 1630 X X X X D D X X X X X X B01-1640 05020906 1640 X X X X D D X X X X X X X X B01-1650 05020907 1650 X X X X D D X X X X X X B01-1690 05020999 1690 X X B01-1710 05021001 1710 X X X D D X X X X X X B01-1750 05021002 1750 X X X X X X X X X ONM ABB A F519 F519B F519C F520 F521 F522 F523 F530 F531 F532 F533 F600 F601 F602 F602B F603 F604 F604B F800 F800B F801 F802 F802B F804 F805 F808 F809 F812 F814 F816 F816B F900 F901 F902 B01-1501 05020802 1501 B01-1502 05020803 1502 B01-1504 05020804 1504 X X X X B01-1507 05020804 1507 X X X X B01-1508 05020805 1508 B01-1511 05020806 1511 B01-1512 05020807 1512 B01-1513 05020808 1513 X X X X B01-1515 05020809 1515 B01-3140 05020810 3140 B01-1509 05020811 1509 B01-1516 05020811 1516 B01-1517 05020811 1517 B01-1519 05020811 1519 PDB2005 05020812 0000 A A A A NC FY 2005 05020899 0000 B01-1590 05020899 1590 B01-1600 05020901 1600 X X X X X X X X X X X X X X X B01-1610 05020902 1610 X B01-1611 05020903 1611 X B01-1612 05020903 1612 X B01-1620 05020904 1620 B01-1621 05020904 1621 B01-1622 05020904 1622 D D D B01-1623 05020904 1623 B01-1625 05020904 1625 D B01-1630 05020905 1630 X X X X X X X B01-1640 05020906 1640 X X X X X X B01-1650 05020907 1650 X B01-1690 05020999 1690 B01-1710 05021001 1710 X X X X B01-1750 05021002 1750 ONM ABB A F903 F904 F905 F906 F907 F908 F909 F910 F911 F920 F921 F922 F930 F950 F951 F952 F953 F954 F955 F957 F960 F961 F962 F970 F980 F990 B01-1501 05020802 1501 B01-1502 05020803 1502 B01-1504 05020804 1504 B01-1507 05020804 1507 B01-1508 05020805 1508 B01-1511 05020806 1511 B01-1512 05020807 1512 B01-1513 05020808 1513 B01-1515 05020809 1515 B01-3140 05020810 3140 B01-1509 05020811 1509 B01-1516 05020811 1516 B01-1517 05020811 1517 B01-1519 05020811 1519 PDB2005 05020812 0000 NC FY 2005 05020899 0000 B01-1590 05020899 1590 B01-1600 05020901 1600 B01-1610 05020902 1610 B01-1611 05020903 1611 B01-1612 05020903 1612 B01-1620 05020904 1620 B01-1621 05020904 1621 B01-1622 05020904 1622 D D D D D D D D D D D D D D D D D B01-1623 05020904 1623 B01-1625 05020904 1625 B01-1630 05020905 1630 B01-1640 05020906 1640 B01-1650 05020907 1650 B01-1690 05020999 1690 B01-1710 05021001 1710 B01-1750 05021002 1750 ONM ABB A F100 F101 F102 F103 F103B F105 F105A F106 F107 F108 F109 F110 F200 F201 F202A F202B F202C F205 F205A F206 F207 F211 F212 F213 F214 F215 F216 F217 F218 F220 F221 F222A F222B F222C B01-1751 05021002 1751 X X X X X X X X X X X X X X X X B01-1790 05021099 1790 X X X X X X X X X X X X B01-1300 05021101 1300 X X X X X X X X X X X X X X B01-1310 05021101 1310 X X X X X X X X X X X X X X X B01-1800 05021102 1800 X X X X X X X X X X X X X X X B01-1810 05021103 1810 X X X X X X X X X X X X X X X B01-3200 05021104 3200 X X X X X X X X X X X X X B01-3201 05021104 3201 X X X X X X X X X X X X X B01-3210 05021104 3210 X X X X X X X X X X X X X X B01-3211 05021104 3211 X X X X X X X X X X X X X X B01-3220 05021104 3220 X X X X X X X X X X X X X X B01-3221 05021104 3221 X X X X X X X X X X X X X X B01-3230 05021104 3230 X X X X X X X X X X X X X X B01-3231 05021104 3231 X X X X X X X X X X X X X X B01-3250 05021104 3250 X X X X X X X X X X X X X B01-3201 05021104 3201-020 X X X X X X X X X X X X X X X B01-1390 05021199 1390 D D D D D D D D D D D D B01-1890 05021199 1890 D D D D D D D D D D D D B01-3019 05021199 3019 D D D D D D D D D D D D B01-3090 05021199 3090 D D D D D D D D D D D D B01-3290 05021199 3290 D D D D D D D D D D D D NC FY 2005 05021199 0000 A A A A A A A A A A A A PDB2005 05021201 0000 PDB2005 05021202 0000 A A A A A A A A A A A A A A B01-3910 05021203 3910 X X X X X X X X X X X X X X X B01-3900 05021204 3900 X X X X X X X X X X X X X NC FY 2005 05021299 0000 A A A A A A A A A A A A B01-3990 05021299 3990 X X X X X X X X X X X X B01-2000 05030101 2000 X X X X X X X X X X X X B01-2001 05030101 2001 X X X X X X X X X X X X B01-2002 05030101 2002 X X X X X X X X X X X X B01-2003 05030101 2003 X X X X X X X X X X X X ONM ABB A F300 F300B F301 F304 F305 F306 F307 F400 F402 F403 F404 F500 F501 F502 F503 F507 F508A F508B F508C F508D F508E F508F F509A F509B F510 F510A F511 F511A F512 F513 F515 F516 F517 F518 B01-1751 05021002 1751 X X X X D D X X B01-1790 05021099 1790 X X B01-1300 05021101 1300 X A A X X X X D X D X B01-1310 05021101 1310 X X X X X X X X B01-1800 05021102 1800 X A X X X X X X A D X D X B01-1810 05021103 1810 X X X X X X X X X X B01-3200 05021104 3200 X X X X D D X X X X X X B01-3201 05021104 3201 X X X X D D X X X X X X B01-3210 05021104 3210 X X X X D D X X X X X X B01-3211 05021104 3211 X X X X D D X X X X X X B01-3220 05021104 3220 X X X X X X X X X X B01-3221 05021104 3221 X X X X X X X X X X B01-3230 05021104 3230 X X X X D D X X X X X X B01-3231 05021104 3231 X X X X D D X X X X X X B01-3250 05021104 3250 X X X X X X X X B01-3201 05021104 3201-020 X X X X X X X X X X B01-1390 05021199 1390 D D D D B01-1890 05021199 1890 D D D D B01-3019 05021199 3019 D D D D D D D D D B01-3090 05021199 3090 D D B01-3290 05021199 3290 D D NC FY 2005 05021199 0000 A A A A PDB2005 05021201 0000 PDB2005 05021202 0000 A A A A B01-3910 05021203 3910 X X X X X X X D X D B01-3900 05021204 3900 X X X X D X X NC FY 2005 05021299 0000 A A B01-3990 05021299 3990 X X B01-2000 05030101 2000 X X X D D A X X X B01-2001 05030101 2001 X X X D D A X X X B01-2002 05030101 2002 X X X D D A X X X B01-2003 05030101 2003 X X X D D A X X X ONM ABB A F519 F519B F519C F520 F521 F522 F523 F530 F531 F532 F533 F600 F601 F602 F602B F603 F604 F604B F800 F800B F801 F802 F802B F804 F805 F808 F809 F812 F814 F816 F816B F900 F901 F902 B01-1751 05021002 1751 X X X X B01-1790 05021099 1790 B01-1300 05021101 1300 X X X X B01-1310 05021101 1310 X X X X B01-1800 05021102 1800 B01-1810 05021103 1810 X X X X B01-3200 05021104 3200 X X X B01-3201 05021104 3201 X X X B01-3210 05021104 3210 X X X B01-3211 05021104 3211 X X X B01-3220 05021104 3220 B01-3221 05021104 3221 B01-3230 05021104 3230 X X X B01-3231 05021104 3231 X X X B01-3250 05021104 3250 B01-3201 05021104 3201-020 B01-1390 05021199 1390 B01-1890 05021199 1890 B01-3019 05021199 3019 D D D D D D D D D D D D D D D B01-3090 05021199 3090 B01-3290 05021199 3290 NC FY 2005 05021199 0000 PDB2005 05021201 0000 PDB2005 05021202 0000 A A A A B01-3910 05021203 3910 X X X X B01-3900 05021204 3900 NC FY 2005 05021299 0000 B01-3990 05021299 3990 B01-2000 05030101 2000 X X X X X X X X X X X X X X X B01-2001 05030101 2001 X X X X X X X X X X X X X X X B01-2002 05030101 2002 X X X X X X X X X X X X X X X B01-2003 05030101 2003 X X X X X X X X X X X X X X X ONM ABB A F903 F904 F905 F906 F907 F908 F909 F910 F911 F920 F921 F922 F930 F950 F951 F952 F953 F954 F955 F957 F960 F961 F962 F970 F980 F990 B01-1751 05021002 1751 B01-1790 05021099 1790 B01-1300 05021101 1300 B01-1310 05021101 1310 B01-1800 05021102 1800 B01-1810 05021103 1810 B01-3200 05021104 3200 B01-3201 05021104 3201 B01-3210 05021104 3210 B01-3211 05021104 3211 B01-3220 05021104 3220 B01-3221 05021104 3221 B01-3230 05021104 3230 B01-3231 05021104 3231 B01-3250 05021104 3250 B01-3201 05021104 3201-020 B01-1390 05021199 1390 B01-1890 05021199 1890 B01-3019 05021199 3019 B01-3090 05021199 3090 B01-3290 05021199 3290 NC FY 2005 05021199 0000 PDB2005 05021201 0000 PDB2005 05021202 0000 B01-3910 05021203 3910 B01-3900 05021204 3900 NC FY 2005 05021299 0000 B01-3990 05021299 3990 B01-2000 05030101 2000 B01-2001 05030101 2001 B01-2002 05030101 2002 B01-2003 05030101 2003 ONM ABB A F100 F101 F102 F103 F103B F105 F105A F106 F107 F108 F109 F110 F200 F201 F202A F202B F202C F205 F205A F206 F207 F211 F212 F213 F214 F215 F216 F217 F218 F220 F221 F222A F222B F222C B01-2010 05030102 2010 D D D D D D D D D D D D D B01-2011 05030102 2011 B01-2012 05030102 2012 B01-2013 05030102 2013 D D D D D D D D D D D D D B01-2014 05030102 2014 B01-2020 05030103 2020 X X X X X X X X X X X X X B01-2024 05030103 2024 X X X X X X X X X X X X X X B01-2029 05030103 2029 X X X X X X X X X X X X X B01-2030 05030104 2030 X X X X X X X X X X X X D X X B01-2031 05030104 2031 B01-2032 05030104 2032 B01-2033 05030104 2033 D D D D D D D D D D D D D B01-2034 05030104 2034 B01-2040 05030105 2040 X X X X X X X X X X X X B01-2050 05030106 2050 X X X X X X X X X X X X X D D X X B01-2071 05030107 2071 X X X X X X X X X X X X X X X X X X B01-3120 05030108 3120 X X X X X X X X X X X X X X X B01-3012 05030109 3012 X X X X X X X X X X X X B01-3013 05030109 3013 X X X X X X X X X X X X PDB2005 05030110 0000 A A A A A A A A A A A A A A A A A PDB2005 05030111 0000 A A A A A A A A A A A A A A B01-2099 05030199 2099 X X X X X X X X X X X X B01-2100 05030201 2100 X X X X X X X X X X X X B01-2110 05030202 2110 X X X X X X X X X X X X X X B01-2111 05030202 2111 B01-2112 05030202 2112 B01-2113 05030202 2113 D D D D D D D D D D D D D D B01-2114 05030202 2114 B01-2120 05030203 2120 X X X X X X X X X X X X X X B01-2121 05030204 2121 X X X X X X X X X X X X X X B01-2122 05030205 2122 X X X X X X X X X X X X X X B01-2123 05030206 2123 X X X X X X X X X X X X X X ONM ABB A F300 F300B F301 F304 F305 F306 F307 F400 F402 F403 F404 F500 F501 F502 F503 F507 F508A F508B F508C F508D F508E F508F F509A F509B F510 F510A F511 F511A F512 F513 F515 F516 F517 F518 B01-2010 05030102 2010 D D D D D D D D D B01-2011 05030102 2011 B01-2012 05030102 2012 B01-2013 05030102 2013 D D D D B01-2014 05030102 2014 B01-2020 05030103 2020 X X X X X X X X X X B01-2024 05030103 2024 X X X X X X X X X X B01-2029 05030103 2029 X X X X X X X X X X B01-2030 05030104 2030 X D D X X X X X B01-2031 05030104 2031 B01-2032 05030104 2032 B01-2033 05030104 2033 D D D D B01-2034 05030104 2034 B01-2040 05030105 2040 X X X X X X X X X X X B01-2050 05030106 2050 X X X X X X B01-2071 05030107 2071 X X X X X X X B01-3120 05030108 3120 X X X X X X X X X X B01-3012 05030109 3012 X X X D D X X X X B01-3013 05030109 3013 X X X D D X X X X PDB2005 05030110 0000 A A A A A A A A A PDB2005 05030111 0000 A A A A A A A A A B01-2099 05030199 2099 X X B01-2100 05030201 2100 X X X D D A X X X B01-2110 05030202 2110 X X X X X X X X B01-2111 05030202 2111 B01-2112 05030202 2112 B01-2113 05030202 2113 D D D D D B01-2114 05030202 2114 B01-2120 05030203 2120 X X A A X X D D D D B01-2121 05030204 2121 X X A A X X D D D D B01-2122 05030205 2122 X X A A X X D D D D B01-2123 05030206 2123 X X A A X X D D D D ONM ABB A F519 F519B F519C F520 F521 F522 F523 F530 F531 F532 F533 F600 F601 F602 F602B F603 F604 F604B F800 F800B F801 F802 F802B F804 F805 F808 F809 F812 F814 F816 F816B F900 F901 F902 B01-2010 05030102 2010 B01-2011 05030102 2011 B01-2012 05030102 2012 B01-2013 05030102 2013 D D D B01-2014 05030102 2014 B01-2020 05030103 2020 B01-2024 05030103 2024 B01-2029 05030103 2029 B01-2030 05030104 2030 B01-2031 05030104 2031 B01-2032 05030104 2032 B01-2033 05030104 2033 D D D B01-2034 05030104 2034 B01-2040 05030105 2040 B01-2050 05030106 2050 B01-2071 05030107 2071 X X X X X X X X B01-3120 05030108 3120 B01-3012 05030109 3012 X X X X X X X X X X X X X X X B01-3013 05030109 3013 X X X X X X X X X X X X X X X PDB2005 05030110 0000 A A A A PDB2005 05030111 0000 A A A A B01-2099 05030199 2099 B01-2100 05030201 2100 X X X X X X X X X X X X X X X B01-2110 05030202 2110 B01-2111 05030202 2111 B01-2112 05030202 2112 B01-2113 05030202 2113 D D D B01-2114 05030202 2114 B01-2120 05030203 2120 X X X X B01-2121 05030204 2121 B01-2122 05030205 2122 X X X X B01-2123 05030206 2123 ONM ABB A F903 F904 F905 F906 F907 F908 F909 F910 F911 F920 F921 F922 F930 F950 F951 F952 F953 F954 F955 F957 F960 F961 F962 F970 F980 F990 B01-2010 05030102 2010 B01-2011 05030102 2011 B01-2012 05030102 2012 B01-2013 05030102 2013 D D D D D D D D D D D D D D D D D B01-2014 05030102 2014 B01-2020 05030103 2020 B01-2024 05030103 2024 B01-2029 05030103 2029 B01-2030 05030104 2030 B01-2031 05030104 2031 B01-2032 05030104 2032 B01-2033 05030104 2033 D D D D D D D D D D D D D D D D D B01-2034 05030104 2034 B01-2040 05030105 2040 B01-2050 05030106 2050 B01-2071 05030107 2071 B01-3120 05030108 3120 B01-3012 05030109 3012 B01-3013 05030109 3013 PDB2005 05030110 0000 PDB2005 05030111 0000 B01-2099 05030199 2099 B01-2100 05030201 2100 B01-2110 05030202 2110 B01-2111 05030202 2111 B01-2112 05030202 2112 B01-2113 05030202 2113 D D D D D D D D D D D D D D D D D D D D D D D B01-2114 05030202 2114 B01-2120 05030203 2120 B01-2121 05030204 2121 B01-2122 05030205 2122 B01-2123 05030206 2123 ONM ABB A F100 F101 F102 F103 F103B F105 F105A F106 F107 F108 F109 F110 F200 F201 F202A F202B F202C F205 F205A F206 F207 F211 F212 F213 F214 F215 F216 F217 F218 F220 F221 F222A F222B F222C B01-2124 05030207 2124 X X X X X X X X X X X X X X B01-2125 05030208 2125 X X X X X X X X X X X X X X B01-2126 05030209 2126 X X X X X X X X X X X X X B01-2127 05030210 2127 X X X X X X X X X X X X X X B01-2128 05030211 2128 X X X X X X X X X X X X X X B01-2129 05030212 2129 X X X X X X X X X X X X B01-2101 05030213 2101 X X X X X X X X X X X X B01-2190 05030299 2190 X X X X X X X X X X X X B01-2210 05030301 2210 X X X X X X X X X X X X X B01-2220 05030302 2220 X X X X X X X X X X X X D X B01-2221 05030303 2221 X X X X X X X X X X X X X D X B01-2222 05030304 2222 X X X X X X X X X X X X D X B01-2290 05030399 2290 X X X X X X X X X X X X B01-2300 05030401 2300 X X X X X X X X X X X X B01-2301 05030402 2301 X X X X X X X X X X X X X X B01-2302 05030403 2302 X X X X X X X X X X X X B01-2310 05030404 2310 X X X X X X X X X X X X B01-2311 05030405 2311 X X X X X X X X X X X X B01-3014 05030406 3014 X X X X X X X X X X X X B01-2320 05030407 2320 X X X X X X X X X X X X 05030408 0000 A A A A A A A A A A A A B01-2390 05030499 2390 X X X X X X X X X X X X B01-4000 05040101 4000 X X X D X X X X X X X X X X X D D X A A A A B01-4010 05040102 4010 X X X D X X X X X X X X X X X D D X A A A A B01-4020 05040103 4020 X X X X X X X X X X X X X X X A A A A B01-4031 05040104 4031 X X X X X X X X X X X X X X D X B01-4030 05040105 4030 X X X X X X X X X X X X X X X X B01-4040 05040106 4040 X X X X X X X X X X X X X X X D X B01-4051 05040107 4051 X X X X X X X X X X X X X X X B01-4050 05040108 4050 X X X X X X X X X X X X X X X X B01-4060 05040109 4060 X X X D X X X X X X X X X X X X A A A A B01-4072 05040110 4072 X X X X X X X X X X X X X X X A A A A ONM ABB A F300 F300B F301 F304 F305 F306 F307 F400 F402 F403 F404 F500 F501 F502 F503 F507 F508A F508B F508C F508D F508E F508F F509A F509B F510 F510A F511 F511A F512 F513 F515 F516 F517 F518 B01-2124 05030207 2124 X X A A X X D B01-2125 05030208 2125 X A A X X D D D D B01-2126 05030209 2126 X X X D X X X X X X B01-2127 05030210 2127 X A A D X X D B01-2128 05030211 2128 X X A A X X D D D D B01-2129 05030212 2129 A A X X B01-2101 05030213 2101 X X X D D A X X X B01-2190 05030299 2190 X X X X B01-2210 05030301 2210 X X X X X X X X X B01-2220 05030302 2220 X X A A X X D B01-2221 05030303 2221 X X A A X X D B01-2222 05030304 2222 X X A A X X D B01-2290 05030399 2290 X X X X B01-2300 05030401 2300 X X X D D A X X X B01-2301 05030402 2301 X X X X X X X X B01-2302 05030403 2302 X A A D X X B01-2310 05030404 2310 X X X D D A X X X B01-2311 05030405 2311 X X X D D A X X X B01-3014 05030406 3014 X X X D D X X X X B01-2320 05030407 2320 X A A 05030408 0000 A A A B01-2390 05030499 2390 X X B01-4000 05040101 4000 X X X X X X D B01-4010 05040102 4010 X X X X X X D B01-4020 05040103 4020 X X X X X X D B01-4031 05040104 4031 X X X X X X D X B01-4030 05040105 4030 X X X X X X D X B01-4040 05040106 4040 X X X X X X X D X D X B01-4051 05040107 4051 X X X X X D X X D X D X B01-4050 05040108 4050 X X X X X X X D X D X B01-4060 05040109 4060 X X X X X X D B01-4072 05040110 4072 X X X X X D X X D X D X ONM ABB A F519 F519B F519C F520 F521 F522 F523 F530 F531 F532 F533 F600 F601 F602 F602B F603 F604 F604B F800 F800B F801 F802 F802B F804 F805 F808 F809 F812 F814 F816 F816B F900 F901 F902 B01-2124 05030207 2124 X X X X B01-2125 05030208 2125 X X X X B01-2126 05030209 2126 B01-2127 05030210 2127 B01-2128 05030211 2128 X X X X B01-2129 05030212 2129 B01-2101 05030213 2101 X X X X X X X X X X X X X X X B01-2190 05030299 2190 B01-2210 05030301 2210 B01-2220 05030302 2220 X X X X B01-2221 05030303 2221 B01-2222 05030304 2222 X X X X B01-2290 05030399 2290 B01-2300 05030401 2300 X X X X X X X X X X X X X X X B01-2301 05030402 2301 B01-2302 05030403 2302 B01-2310 05030404 2310 X X X X X X X X X X X X X X X B01-2311 05030405 2311 X X X X X X X X X X X X X X X B01-3014 05030406 3014 X X X X X X X X X X X X X X X B01-2320 05030407 2320 05030408 0000 B01-2390 05030499 2390 B01-4000 05040101 4000 X X X X B01-4010 05040102 4010 X X X X B01-4020 05040103 4020 X X X X B01-4031 05040104 4031 X X X X B01-4030 05040105 4030 X X X X B01-4040 05040106 4040 X X X X B01-4051 05040107 4051 X X X X B01-4050 05040108 4050 X X X X B01-4060 05040109 4060 X X X X B01-4072 05040110 4072 X X X X ONM ABB A F903 F904 F905 F906 F907 F908 F909 F910 F911 F920 F921 F922 F930 F950 F951 F952 F953 F954 F955 F957 F960 F961 F962 F970 F980 F990 B01-2124 05030207 2124 B01-2125 05030208 2125 B01-2126 05030209 2126 B01-2127 05030210 2127 B01-2128 05030211 2128 B01-2129 05030212 2129 B01-2101 05030213 2101 B01-2190 05030299 2190 B01-2210 05030301 2210 B01-2220 05030302 2220 B01-2221 05030303 2221 B01-2222 05030304 2222 B01-2290 05030399 2290 B01-2300 05030401 2300 B01-2301 05030402 2301 B01-2302 05030403 2302 B01-2310 05030404 2310 B01-2311 05030405 2311 B01-3014 05030406 3014 B01-2320 05030407 2320 05030408 0000 B01-2390 05030499 2390 B01-4000 05040101 4000 B01-4010 05040102 4010 B01-4020 05040103 4020 B01-4031 05040104 4031 B01-4030 05040105 4030 B01-4040 05040106 4040 B01-4051 05040107 4051 B01-4050 05040108 4050 B01-4060 05040109 4060 B01-4072 05040110 4072 ONM ABB A F100 F101 F102 F103 F103B F105 F105A F106 F107 F108 F109 F110 F200 F201 F202A F202B F202C F205 F205A F206 F207 F211 F212 F213 F214 F215 F216 F217 F218 F220 F221 F222A F222B F222C B01-4070 05040111 4070 X X X X X X X X X X X X X X X X A A A A B01-4071 05040111 4071 X X X X X X X X X X X X X X X A A A A B01-4080 05040112 4080 X X X D X X X X X X X X X X X X A A A A B01-4081 05040112 4081 X X X D X X X X X X X X X X X X B01-4090 05040113 4090 X X X X X X X X X X X X X X D X B01-4091 05040113 4091 X X X X X X X X X X X X X X X B01-4092 05040113 4092 X X X X X X X X X X X X A A A A B01-4099 05040199 4099 X X X X X X X X X X X X X PDB2005 05040400 0000 A A A A A A A A A A A A A A A A A A A NC FY 2005 05070101 0000 A A A A A A A A B01-3600 05070101 3600 X X X X X X X X X X X X X B01-3609 05070101 3609 X X X X X X X X B01-3610 05070102 3610 B01-3700 05070103 3700 B01-3701 05070103 3701 B01-4100 05070104 4100 B01-4101 05070104 4101 PDB2005 05070200 0000 B01-3800 05080401 3800 X X X X X X X X X X X X X X B01-3801 05080401 3801 X X X X X X X X X X X X X X B01-3810 05080501 3810 X X X X X X X X X X X X X X B01-3811 05080501 3811 X X X X X X X X X X X X X X B01-3820 05080600 3820 X X X X X X X X NC FY 2005 05089900 0000 A A A A A A A A A A A A B01-3890 05089900 3890 X X X X X X X X X X X X B01-2610 11020100 2610 X X D X X X X X X X X X X B01-2690 11020200 2690 X X X X X X X X X X X B01-3240 11020300 3240 X X X X X X X X X X X X 17XXXXXX 33 ONM ABB A F300 F300B F301 F304 F305 F306 F307 F400 F402 F403 F404 F500 F501 F502 F503 F507 F508A F508B F508C F508D F508E F508F F509A F509B F510 F510A F511 F511A F512 F513 F515 F516 F517 F518 B01-4070 05040111 4070 X X X X X X X D X D X B01-4071 05040111 4071 X X X X X X X D X D X B01-4080 05040112 4080 X X X X X X D B01-4081 05040112 4081 X X X X X X D B01-4090 05040113 4090 X X X X X X B01-4091 05040113 4091 X X X X X X D B01-4092 05040113 4092 X X X X X X D B01-4099 05040199 4099 PDB2005 05040400 0000 A A A A A A A A A NC FY 2005 05070101 0000 B01-3600 05070101 3600 B01-3609 05070101 3609 B01-3610 05070102 3610 B01-3700 05070103 3700 B01-3701 05070103 3701 B01-4100 05070104 4100 B01-4101 05070104 4101 PDB2005 05070200 0000 B01-3800 05080401 3800 D D D X X B01-3801 05080401 3801 D D D X X X B01-3810 05080501 3810 D D D X X X B01-3811 05080501 3811 D D D X X X B01-3820 05080600 3820 NC FY 2005 05089900 0000 A A B01-3890 05089900 3890 X X B01-2610 11020100 2610 X X X X X X X X X B01-2690 11020200 2690 X X B01-3240 11020300 3240 X X X 17XXXXXX 33 ONM ABB A F519 F519B F519C F520 F521 F522 F523 F530 F531 F532 F533 F600 F601 F602 F602B F603 F604 F604B F800 F800B F801 F802 F802B F804 F805 F808 F809 F812 F814 F816 F816B F900 F901 F902 B01-4070 05040111 4070 X X X X B01-4071 05040111 4071 X X X X B01-4080 05040112 4080 X X X X B01-4081 05040112 4081 X X X X B01-4090 05040113 4090 X X X X B01-4091 05040113 4091 X X X X B01-4092 05040113 4092 X X X X B01-4099 05040199 4099 PDB2005 05040400 0000 A A A A NC FY 2005 05070101 0000 B01-3600 05070101 3600 B01-3609 05070101 3609 B01-3610 05070102 3610 B01-3700 05070103 3700 B01-3701 05070103 3701 B01-4100 05070104 4100 B01-4101 05070104 4101 PDB2005 05070200 0000 B01-3800 05080401 3800 X B01-3801 05080401 3801 X B01-3810 05080501 3810 X B01-3811 05080501 3811 X B01-3820 05080600 3820 NC FY 2005 05089900 0000 B01-3890 05089900 3890 B01-2610 11020100 2610 B01-2690 11020200 2690 B01-3240 11020300 3240 17XXXXXX 33 ONM ABB A F903 F904 F905 F906 F907 F908 F909 F910 F911 F920 F921 F922 F930 F950 F951 F952 F953 F954 F955 F957 F960 F961 F962 F970 F980 F990 B01-4070 05040111 4070 B01-4071 05040111 4071 B01-4080 05040112 4080 B01-4081 05040112 4081 B01-4090 05040113 4090 B01-4091 05040113 4091 B01-4092 05040113 4092 B01-4099 05040199 4099 PDB2005 05040400 0000 NC FY 2005 05070101 0000 B01-3600 05070101 3600 B01-3609 05070101 3609 B01-3610 05070102 3610 B01-3700 05070103 3700 B01-3701 05070103 3701 B01-4100 05070104 4100 B01-4101 05070104 4101 PDB2005 05070200 0000 B01-3800 05080401 3800 B01-3801 05080401 3801 B01-3810 05080501 3810 B01-3811 05080501 3811 B01-3820 05080600 3820 NC FY 2005 05089900 0000 B01-3890 05089900 3890 B01-2610 11020100 2610 B01-2690 11020200 2690 B01-3240 11020300 3240 17XXXXXX 33 ANNEX II TECHNICAL SPECIFICATIONS FOR THE TRANSFER OF COMPUTER FILES TO THE EAGGF (from 16 October 2004) INTRODUCTION These technical specifications apply in respect of the financial year 2004, which commenced on 16 October 2003. 1. Transfer medium The coordinating body of the Member State must transfer the computer files and the relating documentation to the Commission through STATEL/STADIUM. The Commission will only support one installation of STATEL/STADIUM per Member State. The latest STADIUM client and more information on the use of STATEL/STADIUM shall be downloaded from the CIRCA website of the EAGGF. 2. Computer file structure 2.1. The Member State must create a computer record for each individual component of the EAGGF (Guarantee Section) payments and receipts. These components are the individual items of which the payment (receipt) to (from) the beneficiary consists. 2.2. The records must have a flat-file structure. If fields have more than one value, separate records containing all data fields are required. Make sure that no double counting occurs (1). 2.3. All information for the same category of payments or receipts must be contained in the same computer file. Separate files relating to the same payments (e.g. for traders or inspections, or for basic and measure data) are not allowed. 2.4. The computer files must have the following characteristics: 1. The first record in the file (header row) contains the file description. The field names comprise an F followed by the field number used in Annex I (the X table). Only field names existing in this Annex are allowed. 2. The following records in the file are data (data rows), in the order indicated by the first record describing the file structure. 3. The fields are separated by a semicolon (;). The header row and data rows shall all contain the same number of semicolons. In the data rows, empty fields appear as a double semicolon (;;) within the record, or as a single semicolon (;) at the end of the record. 4. Records vary in length. Each record ends with a code CR LF or Carriage Return  Line Feed (in hexadecimal: 0D 0A). The header row never ends with a semicolon. Data rows only end with a semicolon if the last field is empty. 5. The file is in ASCII coding according to following table. Other codes (such as EBCDIC, TAR, ZIP, etc.) are not accepted: Code Member State ISO 8859-1 BE, DK, DE, ES, FR, IE, IT, LU, NL, AT, PT, FI, SE and GB ISO 8859-2 CZ, HU, PL, SI and SK ISO 8859-3 MT ISO 8859-7 GR and CY ISO 8859-13 EE, LV and LT 6. Numeric fields: (a) Decimal separator: . (b) The symbol (+ or ) appears on the far left, followed immediately by the figures. For positive numbers, the + sign is optional. (c) Fixed number of decimals (the details are set out in the Annex III hereto). (d) No spaces between digits. No spaces or other signs between thousands. 7. Date field: YYYYMMDD (year in four digits, month in two digits, day in two digits). 8. EAGGF budget code (field F109) ABB-format without spaces: 999999999999999 (where 9 stands for any figure between 0 and 9). 9. Quotation marks () are not allowed at the beginning or at the end of the records. The semicolon field separator ; must not be used in data in text format. 10. All fields: no spaces at the beginning or end of a field. 11. Files satisfying these rules will look like the following (example for financial year 2004): F100;F101;F106;F107;F108;F109 BE01;154678;+152.50;EUR;20030715;050201011000001 BE01;024578;-1000.00;EUR;20030905;050208031502002 BE01;154985;9999.20;EUR;20030101;050205011100001 BE01;100078;+152.75;EUR;20030331;050208091515002 BE01;215452;+0.50;EUR;20030615;050201011000002 (Please note +0.50 and not +.50) BE01;123456;21550.15;EUR;20030101;050805013810001 etc. (other data rows with the fields in the same order). 2.5. Data files with the characteristics as described under 2.4 shall be sent with consignment type X-TABLE-DATA (see STADIUM client). 2.6. The computer program for checking the format of computer files before sending them to the Commission (WinCheckCsv) is included in the data transfer program (STADIUM client). The paying agencies are invited to download the check program from CIRCA separately for offline validation purposes. 3. Documentation In the following cases only, the coordinating body of the Member State must transfer an explanatory note for each paying agency through STATEL/STADIUM: 1. in the case where there are differences between the annual declaration (2), as part of the annual financial clearance procedure (not table 104), and the sum of the records in the computer files (Ã £ F106), in order to explain them by budget heading and subheading. The STADIUM client includes a specific consignment type for this transfer i.e. EXPLANATORY-NOTE; 2. in the case where there are codes used for fields, for which Annex III does not enforce standard codes, in order to explain all these used codes. The STADIUM client includes a specific consignment type for this kind of tabular transfer, i.e. CODE-LIST. The explanatory note shall have the look and feel of an ordinary letter. In particular the identity of the sender or the identity of the paying agency and the name or administrative unit of the addressee shall be clearly marked. 4. Data transfer The coordinating body must send the computer files completely and only once. If the coordinating body notices that false data were transmitted or a problem occurred with the data transfer, the Commission has to be informed immediately. All files, which contain incorrect information, are to be indicated. Therefore, the Commission is to be asked to delete these files. Thereafter, in order to avoid an overlapping of computer records or data files, the coordinating body must send the corrected computer files to replace entirely the previous incorrect information. ANNEX III AIDE-MEMOIRE 2005 financial year CONTENTS 1. DATA RELATING TO PAYMENTS F100: Name of paying agency F101: Reference number of payment F102: Reference number of previous payment F103: Type of payment F103B: Private sector contribution F105: Payment with sanction F105A: Reduction pursuant to Articles 3 and 4 of Council Regulation (EC) No 1259/1999 F106: Amount F107: Currency unit F108: Date of payment F109: EAGGF budget code F110: Marketing year or period 2. DATA RELATING TO BENEFICIARY (APPLICANT) F200: Identification code F201: Name F202A: Applicants address (street and number) F202B: Applicants address (international post code) F202C: Applicants address (municipality or city) F207: Region and subregion F211: Delivery reference quantity F212: Direct sales reference quantity F213: Reference fat content F214: Purchaser of milk F217: Date of entry private storage F218: End date of private storage F220: Identification code of the intermediate organisation F221: Name of the intermediate organisation F222B: Organisations address (international post code) F222C: Organisations address (municipality or city) 3. DATA RELATING TO DECLARATION/APPLICATION F300: Number of declaration/application F300B: Date of application F301: Number of contract (where applicable) F304: Authorising office F305: Number of certificate/licence F306: Date of issue of the certificate/licence F307: Office holding supporting documents 4. DATA RELATING TO SECURITY F402: Amount of processing security (others than tender securities) 5. DATA RELATING TO PRODUCTS F500: Product code/rural development submeasure code F502: Quantity paid (number of animals, hectares, etc.) F503: Quantity covered by payment application lodged (quantity claimed) F507: Yield F508A: Area covered by payment application lodged F508B: Area covered by payment made F509A: Area wrongly declared F510: Community regulation and Article number F510A: Community rate of financing (%) F511: EAGGF rate of aid (EUR) per unit of measurement F512: Conversion rate F513: EAGGF rate of aid (in currency defined in field F107) per unit of measurement F515: Gross deliveries F517: Actual fat content F518: Adjusted deliveries F519: Direct sales F519B: Deliveries after administrative corrections (if any) F519C: Direct sales after administrative corrections (if any) F520: Quantities delivered over or under quotas F521: Direct sales over or under quotas F522: Additional levy due F523: Interest due for late payment F530: Actual alcoholic strength by volume F531: Total alcoholic strength by volume F532: Natural alcoholic strength by volume F533: Wine-growing zone 6. DATA RELATING TO INSPECTIONS F600: On-farm inspection or remote sensing F601: Date of inspection F602: Application reduced F602B: Recalculation of additional levy payable F603: Reason for reduction F604: Council Regulation (EEC) No 386/90 (on-the-spot checks) F604B: Council Regulation (EEC) No 386/90 (substitution checks) 7. (NOT USED) 8. ADDITIONAL DATA RELATING TO EXPORT REFUNDS F800: Net weight F800B: Unit of measurement for field F800 F801: Application number (export refunds: SAD) F802: Customs office of placing under customs supervision F802B: Customs office of exit F804: Export refund code F805: Code for destination F808: Date of advance fixing F809: Last day of validity (advance fixing) F812: Tender if applicable (advance fixing) F814: Day of acceptance of payment declaration (COM-7) F816: Date of acceptance of export declaration F816B: Date of export from the EU territory General remark: significance of the X, A and D codes used in Annex I: All the information marked X  or A  is obligatory. X  = data element already included in the previous version of this Regulation. A  = data element to be added compared to the previous version of this Regulation. D  = data element to be deleted compared to the previous version of this Regulation. Where a data request makes no sense under particular circumstances or is not applicable for the Member States concerned, then put NULL value, which shall be represented by two consecutive semicolons (;;) in the CSV format data file. 1. DATA RELATING TO PAYMENTS Preliminary remark: In this section, the term payment  refers to both the EAGGF (Guarantee Section) payments and the receipts. F100: Name of paying agency Required format: to be expressed by a code (see the code list F100 kept up to date on CAP-ED): https://awai.cec.eu.int/ F101: Reference number of payment The reference number identifying the payment clearly in the paying agency's accounts. Removals relating to food aid shall not be considered as sales of intervention products. In this particular case field F101 can be ignored. F102: Reference number of previous payment The reference number identifying the payment clearly in the paying agency's accounts as an advance or an amount recovered. F103: Type of payment Required format: to be expressed by a one-character code corresponding to the following code list: Code Significance 0 Food aid 1 Advance or partial payment 2 Final payment (first and single payment, settlement of the balance after advance payment or normal export refund payment) 3 Recovery/reimbursement (following a sanction)/correction 4 Receipt of amounts (not preceded by an advance or final payment) 5 Pre-financing payment export refund 6 No financial transaction F103B: Private sector contribution This field is related to field F510A where the Commission asks for the percentage of EAGGF funding. Depending on a countrys interpretation of the percentage under F510A, field F103B might be required or not. If the EAGGF funding is expressed as a percentage as against the total investment, the amount of the private sector contribution shall be given here. Total investment being defined as the total costs eligible under EAGGF. If on the contrary F510A is expressed as a percentage as against the total eligible public expenditure, i.e. national and European, then this field can be ignored. Required format: +99 ¦99.99 or -99 ¦99.99, where 9 stands for a digit from 0 to 9. F105: Payment with sanction Required format: yes = Y ; no = N . F105A: Reduction pursuant to Articles 3 and 4 of Council Regulation (EC) No 1259/1999 (OJ L 160, 26.6.1999, p. 113) The field F105A of the X table must be used to indicate the amounts retained (negative amounts) on the basis of Articles 3 and 4 of Regulation (EC) No 1259/1999. Field F105A must be used for each budget post where a retention has been made. There is no specific budget post on which to declare payments made using the amounts retained on the basis of Articles 3 and 4 of Regulation (EC) No 1259/1999. These payments shall therefore be indicated in field F105A of the corresponding budget posts (050401054030, 050401064040, 050401084050 and 050401114070). They appear as positive amounts indicating that the expenditure is financed via penalties for non-respect of environmental protection regimes or the system of modulation. In the domain of arable crops on the other hand, F105A will appear as a negative amount indicating a reduction of the direct aid. Required format: +99 ¦99.99 or -99 ¦99.99, where 9 stands for any number from 0 to 9 inclusive. F106: Amount Amount of each individual item of payment in the currency identified in field F107. The sum of these amounts (F106) by budget code (F109) shall in principle correspond with the amounts declared in Table 104. The amounts in field F106 relate to the EAGGF expenditure only. National expenditure shall not appear under this heading. Required format: +99 ¦99.99 or -99 ¦99.99, where 9 stands for a digit from 0 to 9. F107: Currency unit Required format: ISO 4217 code: e.g. DKK, EUR, GBP, SEK etc. See also the code list F107 kept up to date on CAP-ED: https://awai.cec.eu.int/ F108: Date of payment The date determining the month of declaration to the EAGGF. Required format: YYYYMMDD  (year in four digits, month in two digits, day in two digits). F109: EAGGF budget code The full code of the activity-based budgeting structure must be given, including the title, chapter, Article, item and subitem. Required ABB format without spaces: 999999999999999 , where 9 stands for a digit from 0 to 9. Missing positions shall be filled with zeros (e.g. 05020901160 becomes 050209011600000). F110: Marketing year or period For intervention products the Commission needs to know the marketing year to which the product corresponds or the quota period it is to be set off against. 2. DATA RELATING TO BENEFICIARY (APPLICANT) Preliminary remark: the fields F200, F201, F202A, F202B and F202C must be used to identify the beneficiary of a payment, i.e. the final beneficiary. The fields F220, F221, F222B and F222C must additionally be used if a payment is made to the beneficiary through an intermediate organisation. If the intermediate organisation is also the final beneficiary the same data have to be filled in the fields F220, F221, F222B and F222C as indicated in the fields F200, F201, F202A, F202B and F202C. The field F207 is only related to the field F200. F200: Identification code The individual unique identifier allocated to applicants at Member State level. F201: Name The applicants last name and first name, or the business name. F202A: Applicants address (street and number) F202B: Applicants address (international post code) F202C: Applicants address (municipality or city) F207: Region and subregion Region and subregion code (NUTS 3) is defined by the main activities of the holding of the beneficiary to which the payment is assigned. The code Extra Region  (MSZZZ) should only be indicated in cases e.g. where no NUTS 3 code exists. Required format: NUTS 3 code as specified in the code list F207 on CAP-ED: https://awai.cec.eu.int/ F211: Delivery reference quantity This relates to the milk quota scheme. Required format: +99 ¦99.999 or -99 ¦99.999, where 9 stands for a digit from 0 to 9. F212: Direct sales reference quantity This relates to the milk quota scheme. Required format: +99 ¦99.999 or -99 ¦99.999, where 9 stands for a digit from 0 to 9. F213: Reference fat content This relates to the milk quota scheme. Required format: 9 ¦9.99, where 9 stands for a digit from 0 to 9. F214: Purchaser of milk In accordance with Article 5(e) of Council Regulation (EC) No 1788/2003 (OJ L 94, 31.3.2003, p. 71). This relates to the milk quota scheme. F217: Date of entry private storage Required format: YYYYMMDD  (year in four digits, month in two digits, day in two digits). F218: End date of private storage Required format: YYYYMMDD  (year in four digits, month in two digits, day in two digits). F220: Identification code of the intermediate organisation The individual unique identifier allocated to intermediate organisations at Member State level. The payment is made to the beneficiary via the intermediate organisation, i.e. via each intermediate institution or directly to this organisation. For rural development expenditure this will be basically limited to measures where interest rate subsidies are paid out via intermediate organisations. F221: Name of the intermediate organisation The organisations name. F222B: Organisations address (international post code) F222C: Organisations address (municipality or city) 3. DATA RELATING TO DECLARATION/APPLICATION F300: Number of declaration/application This must enable the declaration/application to be traced through the Member States files. F300B: Date of application The date of receipt of the application by the paying agency (including any divisional or regional offices thereof). Required format: YYYYMMDD  (year in four digits, month in two digits, day in two digits). F301: Number of contract (where applicable) F304: Authorising office This is the office responsible for administrative control and authorisation, e.g. the region. The more decentralised the management of the scheme is, the more important this information becomes. F305: Number of certificate/licence F306: Date of issue of the certificate/licence Required format: YYYYMMDD  (year in four digits, month in two digits, day in two digits). F307: Office holding supporting documents Only where this is not the same as that specified in field F304. 4. DATA RELATING TO SECURITY F402: Amount of processing security (others than tender securities) Required format: +99 ¦99.99 or -99 ¦99.99, where 9 stands for a digit from 0 to 9. 5. DATA RELATING TO PRODUCTS Preliminary remark concerning quantities: as a basic rule, quantities, areas and numbers of animals must only be shown once. In the case of an advance payment followed by a balance payment, the quantity must be shown in the record of the advance payment. Adjustments to quantities, areas and numbers of animals must be shown in the records covering the balance or subsequent payments. In the case of sums recovered, if the amount applied for is reduced because of incorrect quantities, areas or numbers of animals, the adjustments to the quantities must be indicated by a minus sign. F500: Product code/rural development submeasure code The Member States must draw up their own lists of codes, to be detailed in the explanatory note to the payment file(s). In the case of rural development measures, indicate where applicable a code per sub-measure implemented (e.g. type of agri-environmental measure). For the budget line for rural development expenditure in the new Member States (budget post 05040400000) a one-character or two-character code corresponding to the following list must be expressed: Code Significance A Investment in farms B Start-up assistance for young farmers C Training D Early retirement E Less-favoured areas and areas with environmental restrictions F Agri-environment and animal welfare G Improving the processing and marketing of agricultural products H Afforestation of agricultural land I Other forestry measures J Land improvement K Reparcelling L Setting up farm relief and farm management services, setting-up consulting services in farms and agricultural vulgarisation M Marketing of quality agricultural products N Basic services for the rural economy and population O Renovation and development of villages and protection and conservation of the rural heritage P Diversifying agricultural activities and activities close to agriculture to provide multiple activities or alternative sources of income Q Managing agricultural water resources R Developing and improving infrastructure connected with the development of agriculture S Encouraging tourist and craft activities T Protecting the environment in connection with agriculture, forestry and landscape management and improving animal welfare U Restoring agricultural production potential damaged by natural disasters and introducing appropriate prevention instruments V Financial engineering X Respect of standards Y Recourse of consulting services regarding respect of standards Z Voluntary participation of farmers in food quality systems AA Measures of producer groups in the area of food quality AB Semi-subsistence farms in the restructuring process AC Producer groups AD Technical assistance AE Complements to direct payments AF Complements to State aid in Malta AG Full-time farmers in Malta In the case of the restructuration and conversion of vineyard (budget post 050209071650) measures codes must be expressed. These codes refer to the definitions of the measures defined by the competent authorities of the Member States in accordance with Article 13(2)(a) of Commission Regulation (EC) No 1227/2000 (OJ L 143, 16.6.2000, p. 1). In the case of export refunds: F500 is only required if F804 contains ingredients for which the export refund is fixed. Then in F500, the code of the goods (in principle the CN code declared in box 33 of the SAD; eight digits) must be indicated for non-Annex I goods, or the product code for the final processed agricultural products. For the small farmer scheme the following code list should be employed: Code Where the flat-rate payment contains: A an area aid element B an animal premium element C both an animal premium and area aid element F502: Quantity paid (number of animals, hectares, etc.) See preliminary remarks in heading 5 (data relating to products). For rural development the quantity paid shall be expressed in the unit appropriate to the agri-environmental submeasure mentioned in F500. A table of correspondence between the submeasure code (e.g. input reduction) used in F500 and the unit for calculating the premium (e.g. ha) used in F502 shall be included in the explanatory note to the payment file(s). For the wine sector, the products obtained after distillation shall be expressed by alcoholic strength. For all other sectors, the quantity paid shall be expressed in the unit, which is laid down in the Regulation as the basis for the premium payment. Required format: +99 ¦99.99 or -99 ¦99.99, where 9 stands for a digit from 0 to 9. With a possibility to increase the number of decimals if significant. (maximum 6). F503: Quantity covered by payment application lodged (quantity claimed) Required format: +99 ¦99.99 or -99 ¦99.99, where 9 stands for a digit from 0 to 9. With a possibility to increase the number of decimals if significant. (maximum 6). F507: Yield Representative yield used to calculate the compensatory payment (under the regionalisation plan in accordance with Article 3 of Council Regulation (EC) No 1251/1999 (OJ L 160, 16.6.1999, p. 1)). Required format: 9 ¦9.999, where 9 stands for a digit from 0 to 9. F508A: Area covered by payment application lodged The area covered by the application. See preliminary remark in heading 5 (data relating to products). For budget post 050404000000 (Rural Development in the new Member States) this field is required only for the measures E, F and H. Required format: +99 ¦99.99 or -99 ¦99.99, where 9 stands for a digit from 0 to 9. F508B: Area covered by payment made The area on which the payment is made. For budget post 050404000000 (Rural Development in the new Member States) this field is required only for the measures E, F and H. Required format: +99 ¦99.99 or -99 ¦99.99, where 9 stands for a digit from 0 to 9. F509A: Area wrongly declared The difference between the area declared and that found. Overstatement being the area declared exceeding the area found and reported with a positive figure. Understatement being the area found exceeding the area declared and reported with a negative figure. Required format: +99 ¦99.99 or -99 ¦99.99, where 9 stands for a digit from 0 to 9. F510: Community regulation and Article number In the case of intervention goods, the ad hoc instrument published in the Official Journal of the European Union is required. F510A: Community rate of financing (%) Percentage of the overall aid, which is EAGGF funded: This percentage can be calculated, as against the total investment, being the total costs eligible under EAGGF, including the private-sector contribution (see F103B). Alternatively as against the total public costs eligible under EAGGF i.e. excluding the private-sector contribution. Required format: +99.99, where 9 stands for a digit from 0 to 9. F511: EAGGF rate of aid (EUR) per unit of measurement Except where there is no change in fields F511 or F512 throughout the marketing year. Required format: 9 ¦9.999999, where 9 stands for a digit from 0 to 9. The use of six decimal places may seem odd but some regulations like Council Regulation (EC) No 660/1999 (OJ L 83, 27.3.1999, p. 10) fix the premium with up to five decimals even when using euro. To cover all possibilities the number of decimals has been raised to six. F512: Conversion rate The agricultural rate applied in respect of the payment (except where there is no change in fields F511 or F512 throughout the marketing year). Required format: 9 ¦9.999999, where 9 stands for a digit from 0 to 9. F513: EAGGF rate of aid (in currency defined in field F107) per unit of measurement Required format: 9 ¦9.999999, where 9 stands for a digit from 0 to 9 (see comment under F511). F515: Gross deliveries Gross deliveries  covers all quantities of milk and milk products delivered as defined in Article 5(f) of Regulation (EC) No 1788/2003, without any adjustment for the fat content. Required format: +99 ¦99.999 or -99 ¦99.999, where 9 stands for a digit from 0 to 9. With the possibility of increasing the number of decimals if significant (maximum 6). F517: Actual fat content As shown by the laboratory analysis findings, expressed as a percentage rather than in grams or kilograms. Required format: 9 ¦9.99, where 9 stands for a digit from 0 to 9. With a possibility to increase the number of decimals if significant (maximum 6). F518: Adjusted deliveries Quantities delivered, adjusted for the fat content in accordance with Article 10(1) of Commission Regulation (EC) No 595/2004 (OJ L 94, 31.3.2004, p. 22). Required format: +99 ¦99.999 or -99 ¦99.999, where 9 stands for a digit from 0 to 9. With a possibility to increase the number of decimals if significant (maximum 6). F519: Direct sales Milk and milk equivalent as defined in Article 5(g) of Regulation (EC) No 1788/2003. Required format: +99 ¦99.999 or -99 ¦99.999, where 9 stands for a digit from 0 to 9. With a possibility to increase the number of decimals if significant (maximum 6). F519B: Deliveries after administrative corrections (if any) Milk sector: administrative corrections  means adjustments made by the paying agency to the quantities declared by purchasers. Such changes must always be shown separately from the quantities declared by the purchasers. Corrections may be positive or negative. The net changes must be shown as compared with the situation before the correction. There is no provision for including flat-rate corrections here. Corrections following on-the-spot checks, required under Article 21 of Commission Regulation (EC) No 595/2004, must be recorded in fields F600 to F603. Required format: +99 ¦99.999 or -99 ¦99.999, where 9 stands for a digit from 0 to 9. With a possibility to increase the number of decimals if significant (maximum 6). F519C: Direct sales after administrative corrections (if any) For the definition of administrative corrections, see field F519B. Required format: +99 ¦99.999 or -99 ¦99.999, where 9 stands for a digit from 0 to 9. With a possibility to increase the number of decimals if significant (maximum 6). F520: Quantities delivered over or under quotas Required format: +99 ¦99.999 or -99 ¦99.999, where 9 stands for a digit from 0 to 9. F521: Direct sales over or under quotas Required format: +99 ¦99.999 or -99 ¦99.999, where 9 stands for a digit from 0 to 9. With a possibility to increase the number of decimals if significant (maximum 6). F522: Additional levy due For deliveries or direct sales (a distinction is to be made through the budget code (field F109)). Required format: +99 ¦99.99 or -99 ¦99.99, where 9 stands for a digit from 0 to 9. F523: Interest due for late payment For deliveries or direct sales (to be distinguished by means of the budget code in field F109). Required format: +99 ¦99.99 or -99 ¦99.99, where 9 stands for a digit from 0 to 9. F530: Actual alcoholic strength by volume Expressed in % vol/hl. Required format: 99.99, where 9 stands for a digit from 0 to 9. F531: Total alcoholic strength by volume Expressed in % vol/hl. Required format: 99.99, where 9 stands for a digit from 0 to 9. F532: Natural alcoholic strength by volume Expressed in % vol/hl. Required format: 99.99, where 9 stands for a digit from 0 to 9. F533: Wine-growing zone Wine-growing zone as defined in Annex III to Council Regulation (EC) No 1493/1999 (OJ L 179, 14.7.1999, p. 1). Required format: to be expressed by one of the following codes: A, B, CIA, CIB, CII, CIIIA, CIIIB. 6. DATA RELATING TO INSPECTIONS The Commission needs to know the number of inspections carried out and the number of cases where penalties have been applied as a result. Where the premium is withheld or recovered in full, zero payments must be indicated with the date of the decision in F108. F600: On-farm inspection or remote sensing The on-the-spot checks  mentioned here are those referred to in the relevant regulations (3). They include physical visits of the farm and/or checks by remote sensing. Fields F601 to F603 need only be completed where an on-the-spot check is indicated in field F600. Every record, be it the advance or balance payment or other, that can be related to a particular inspection, shall have the appropriate code (see below) in field F600. Administrative checks, within the meaning of the abovementioned regulations (see footnote below), shall not be mentioned in F600. They are not mentioned as such in any field. Nevertheless, the penalties imposed shall be given in F105, whether they originate from an administrative check or on-the-spot check. Required format: N  = no inspection, F  = on-farm inspection and T  = inspection by remote sensing. The code FT  must be shown where both remote sensing and physical visits of the farm were used. F601: Date of inspection This field must be completed when an on-the-spot inspection is indicated in field F600. This field is not required for remote sensing checks. Required format: YYYYMMDD  (year in four digits, month in two digits, day in two digits). F602: Application reduced If the application has been reduced as a result of an inspection, this must be indicated here. This field must be completed when an on-the-spot inspection is indicated in field F600. Required format: yes = Y ; no = N . F602B: Recalculation of additional levy payable For instance, after on-the-spot inspections. Required format: +99 ¦99.99 or -99 ¦99.99, where 9 stands for a digit from 0 to 9. F603: Reason for reduction Where there is more than one reason indicate the one justifying the highest penalty. This field must be completed when an on-the-spot inspection is indicated in field F600. For the small farmer scheme the following code list will apply: Code Reason A Blocked areas not available for farmers personal use B Non-respect of bovine ceiling C Non-respect of good agricultural conditions Required format: to be expressed by a code; the codes must be explained in the accompanying letter. F604: Council Regulation (EEC) No 386/90 (OJ L 42, 16.2.1990, p. 6) (on-the-spot checks) Required format: yes = Y ; no = N . F604B: Regulation (EEC) No 386/90 (substitution checks) Required format: yes = Y ; no = N . 7. (NOT USED) 8. ADDITIONAL DATA RELATING TO EXPORT REFUNDS F800: Net weight See preliminary remark in heading 5 (data relating to products). In the case of processed products (non-Annex I goods or processed agricultural products): the quantity of the ingredient eligible for funding. If the code of the goods (F500) contains more than one ingredient eligible for funding (F804), then multiple records with corresponding amounts (F106) and quantities (F800) must be created. Required format: +99 ¦99.99 or -99 ¦99.99, where 9 stands for a digit from 0 to 9. With a possibility to increase the number of decimals if significant (maximum 6). F800B: Unit of measurement for field F800 Required format: to be expressed by a one-character code corresponding to the following table: Code Meaning K Kilogram L Litre P Piece (item) F801: Application number (export refunds: SAD) F802: Customs office of placing under customs supervision The Member States must use the transit customs office list (COL (4)). This is the list of authorised customs offices for Community/common transit operations. It may be that, due to its objective of transit operations , some of the customs offices might be missing although this will be the exception. In that case the Member State shall provide the name of the customs office in full. Required format: The format of the COL code consists of two positions to denote the country followed by six numeric positions that define the customs office. For instance, NL146123 . F802B: Customs office of exit Indicate the customs office which certifies that products covered by refund applications have left the customs territory of the Community. The Member States must use the transit customs office list (COL). This is the list of authorised customs offices for Community/common transit operations. It may be that due to its objective of transit operations  some of the customs offices might be missing although this will be the exception. In that case the Member State shall provide the name of the customs office in full. This information is vital for the auditors in connection with the application of Regulation (EEC) No 386/90 concerning substitution checks. The information is available in T5 or equivalent documents. Required format: The format of the COL code consists of two positions to denote the country followed by six numeric positions that define the customs office. For instance, NL146123 . F804: Export refund code In the case of non-processed agricultural products: The 12-digit product code, for which export refund is fixed. In cases of processed products (non-Annex I goods or processed agricultural products): the CN code(s) of the ingredient(s) for which the export refund is fixed. In this case, F500 must be completed with the code of the final product. See also the explanatory note to F800 for the procedure to follow where more than one ingredient of a processed product is eligible for refund. F805: Code for destination Required format: XX , where X stands for a letter between A and Z (codes of the nomenclature of countries and territories for the external trade statistics of the Community. See Commission Regulation (EC) No 2020/2001 (OJ L 273, 16.10.2001, p. 6) and subsequent updates). In view of harmonisation, the Member States shall also use the miscellaneous category (codes Q*) of the nomenclature of countries and territories for the external trade statistics. It is known that that nomenclature does not cover all special export refund cases but the Commission does not require that kind of detail. Member States shall therefore convert their special national codes to the broader categories of the nomenclature of countries and territories for the external trade statistics before sending their data to the Commission. F808: Date of advance fixing If fixed in advance, the date on which the rate of refund was set. Required format: YYYYMMDD  (year in four digits, month in two digits, day in two digits). F809: Last day of validity (advance fixing) Required format: YYYYMMDD  (year in four digits, month in two digits, day in two digits). F812: Tender if applicable (advance fixing) The procedure stipulated in Article 5 of Commission Regulation (EC) No 1501/95 (OJ L 147, 30.6.1995, p. 7) or similar procedure for other sectors. The Commission needs the reference of the invitation to tender. F814: Day of acceptance of payment declaration (COM-7) For the beef sector: in the case of pre-financing, complete field F814 only (disregarding fields F816 and F816B); if pre-financing is not involved, complete fields F816 and F816B (disregarding field F814). Required format: YYYYMMDD  (year in four digits, month in two digits, day in two digits). F816: Date of acceptance of export declaration Date within the meaning of Article 5(1) of Commission Regulation (EC) No 800/1999 (OJ L 102, 17.4.1999, p. 11). Required format: YYYYMMDD  (year in four digits, month in two digits, day in two digits). F816B: Date of export from the EU territory Date of export as indicated on the export declaration or on the T5. See also Article 7(1) of Regulation (EC) No 800/1999. Required format: YYYYMMDD  (year in four digits, month in two digits, day in two digits). (1) The preliminary remark concerning quantities in Chapter 5 of Annex III should be read first. (2) Annual declaration: data sent through STATEL/STADIUM using consignment type ANNUAL_DECLARATION. (3) Article 61 of Commission Regulation (EC) No 445/2002 (OJ L 74, 15.3.2002, p. 1) (rural development). Article 8 of Council Regulation (EEC) No 3508/92 (OJ L 355, 5.12.1992, p. 1) (IACS). Chapter III of Commission Regulation (EC) No 2419/2001 (OJ L 327, 12.12.2001, p. 1) (arable crops and animal premiums). Article 8 of Commission Regulation (EEC) No 2159/89 (OJ L 207, 19.7.1989, p. 19) (nuts). Article 8 of Commission Regulation (EC) No 1621/1999 (OJ L 192, 24.7.1999, p. 21) (dried grapes). Article 4 of Commission Regulation (EC) No 609/1999 (OJ L 75, 20.3.1999, p. 20) (hops). (4) http://europa.eu.int/comm/taxation_customs/dds/en/csrdhome.htm).